Citation Nr: 0113398	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a neurological 
disorder of the lower extremities.

5.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.

6.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active military duty from December 1968 
to October 1971.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in April 1996, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Pittsburgh, 
Pennsylvania (hereinafter RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims of entitlement 
to service connection for the disorders on appeal.  As these 
procedures could not have been followed by the RO at the time 
of the April 1996 rating decision, and as these procedures 
are more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board observes that the RO denied the claims of 
entitlement to service connection for the disorders on appeal 
on the basis that they were not well grounded.  The statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by the Veterans Claims Assistance Act 
of 2000, as discussed above.  Hence, due process requires 
that these claims be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  
Bernard, 4 Vet. App. at 392-94.  

Additionally, the veteran has noted medical treatment in 
private facilities that are not of record.  When the VA is 
put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  

Additionally, under the new law, a veteran is entitled to a 
complete VA medical examination, which includes an opinion as 
to whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2097-98 (to be codified as amended at 38 U.S.C. 
§ 5103A).  Although the veteran was afforded examinations in 
conjunction with some of his claims of entitlement to service 
connection, an opinion as to whether any of the disorders 
found were related to his military service, or any incident 
therein.

Service-connected for post-traumatic stress disorder requires 
(1) a current, clear medical diagnosis of post-traumatic 
stress disorder; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2000).  The evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of post-traumatic stress 
disorder will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A.. § 1154 
(2000).  If the VA determines that the veteran did not engage 
in combat, lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  See YR v. 
West, 11 Vet. App. 393, 397 (1998).  Instead, there must be 
credible supporting evidence.  Id.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  Id.  

In the instant case, the veteran contends that while in the 
military he experienced numerous stressors.  However, no 
attempt has been made by the RO to verify these stressors.  
Accordingly, while the veteran has received multiple 
diagnoses of post-traumatic stress disorder, the diagnoses 
have not been made based upon verified stressors.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between the disorders on appeal and his 
period of active military service.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
the veteran's "201 file" for his period 
of active duty.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should prepare a summary of 
all claimed stressors reported by the 
veteran, to include those stressors 
claimed in previous written statements 
and to examining health care 
professionals, and contact all 
appropriate organizations in order to try 
and verify the claimed stressors.  This 
summary, along with the veteran's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, to verify the claimed 
stressors as reported by the veteran.  
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to direct 
the RO to any additional appropriate 
sources.  If, after making reasonable 
efforts to obtain the information 
requested, the RO must notify the veteran 
and (a) briefly explain the efforts that 
the RO made to obtain the information; 
and (b) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  

3.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO should accept 
the veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show whether the evidence is 
sufficient to establish the occurrence 
of a verified stressor.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
file and a copy of this remand must be 
made available to the examiner and the 
examination report must indicate that a 
review of the record was made.  The RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner is instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors established by the record and 
found sufficient to produce 
post-traumatic stress disorder.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

5.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any back disorder, 
neurological disorder of the lower 
extremities, hip disorder, residuals of a 
head injury, and skin disorder found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  
Following a review of the claims file, 
the examiners should state whether any 
diagnosed back disorder, neurological 
disorder of the lower extremities, hip 
disorder, residuals of a head injury, and 
skin disorder are related to the 
veteran's active duty military service, 
to include as due to exposure to Agent 
Orange.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of his claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures.  

8.  Thereafter, the RO should adjudicate 
the issues of entitlement to service 
connection for the disorders on appeal on 
the merits.  If any issue on appeal is 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

